Upon this application counsel for appellant insist we are in error in the statement of the conclusion that there was evidence tending to establish the replications, and the argument is made that there is no proof whatever of the falsity of the averment that the name of the insured was not in fact upon the company's records. We did not deem it necessary to enter into a discussion of the facts (and such has not been our custom since the passage of Acts 1915, p. 594 — Pilcher v. Surles, 202 Ala. 643, 81 So. 585), although the record was given careful consideration upon this point; but in deference to the most earnest insistence on the part of counsel for appellant we make this brief response.
True, there was no direct proof that the statement that the name of the insured was not on the company's records was false, but this court was clearly convinced that the evidence was sufficient from which the falsity of this statement could be reasonably inferred. The policy was delivered in April, 1919, and the death of insured occurred the following September. The premiums appear to have been payable weekly, and were collected by the agents in person when they became due. The insured was plaintiff's granddaughter, and on Monday afternoon before her death on Saturday one of defendant's agents came to plaintiff's home, where the insured was then confined to her bed, and asked to see the policy, stating that the insured's name was not on the records of the company, and that it was against the law for him to accept the money, and that he could not keep the money that had been paid on the policy. Plaintiff signed the receipt and also delivered the policy to the agent. It appears, also, that the receipt book, showing the payment of the premiums, had been delivered to the defendant's agent prior to the bringing of this suit. We also gather from the record that at the time suit was brought plaintiff made demand upon the defendant company to produce the policy and receipt book, which was done and offered in evidence by the plaintiff. The policy bears the same serial number which is found in the receipt book — the latter showing the dates of payments, as well as the name or initial of the agent making the collection. The receipt signed by the plaintiff was a release to defendant company, giving the same serial number as the policy, which receipt was pleaded, as previously stated, in full satisfaction of this suit. None of the agents of the defendant company testified.
Under these circumstances we think it clearly not incumbent upon the plaintiff to offer direct proof as to the falsity of this statement, but that the court was justified from the evidence before him to reasonably infer that the statements made, including the one referred to, constituted a part of the scheme on the part of the defendant's agents to procure from plaintiff all evidences of liability growing out of the insurance on the life of her grandchild, whom they most probably knew was then lying at death's door. The court could therefore very properly infer that the name of the insured was upon the records of the company, and that the statement to the contrary was but a mere blind, and conceived merely for the purposes just mentioned.
This is the only point stressed upon rehearing, and the application will be denied.
Application for rehearing denied.